Exhibit 5.1 GREENBERG TRAURIG, LLP MetLife Building 200 Park Avenue, 15th Floor New York, NY 10166 March 22, 2010 BioCancell Therapeutics, Inc. Beck Science Center 8 Hartom St, Har Hotzvim Jerusalem, Israel 97775 Re:Registration Statement on Form S-8 of BioCancell Therapeutics, Inc. Ladies and Gentlemen: We have acted as counsel to BioCancell Therapeutics, Inc., a Delaware corporation (the “Company”), in connection with the filing by the Company of a Registration Statement on Form S-8 (the “Registration Statement”) with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), covering the offering of up to 4,024,003shares (the “Shares”) of the Company’s common stock, $0.01 par value, pursuant to the DBT Biopharmaceuticals Inc. 2004 Stock Incentive Plan (the “2004 Plan”) and the BioCancell Therapeutics, Inc. 2007 Global Share Incentive Plan (the “2007 Plan” and together with the 2004 Plan, each a “Plan”). This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act. In connection with this opinion, we have examined and relied on originals or copies, certified or otherwise identified to our satisfaction, of (i) the Registration Statement and related prospectus, (ii) each Plan, (iii) the Amended and Restated Certificate of Incorporation of the Company, as currently in effect (iv) the Second Amended and Restated Bylaws of the Company, as currently in effect, (v) a specimen certificate representing the Common Stock and (vi) certain resolutions of the Board of Directors of the Company relating to each Plan and the filing of the Registration Statement.We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such records of the Company and such agreements, certificates of public officials, certificates of officers or other representatives of the Company and others, and such other documents, certificates and records, as we have deemed necessary or appropriate as a basis for the opinions set forth herein. In our examination, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified or photostatic copies and the authenticity of the originals of such latter documents.In making our examination of documents executed or to be executed, we have assumed that the parties thereto, other than the Company had or will have the power, corporate or other, to enter into and perform all obligations thereunder and have also assumed the due authorization by all requisite action, corporate or other, and execution and delivery by such parties of such documents and the validity and binding effect thereof.As to any facts material to the opinions expressed herein which we have not independently established or verified, we have relied upon oral or written statements and representations of officers and other representatives of the Company and others. Members of our firm are admitted to the Bar in the State of New York, and we do not express any opinion as to the laws of any jurisdiction, other than the federal laws of the United States, and we do not express any opinion as to the effect of any other laws on the opinion stated herein.The opinions expressed herein are based on laws in effect on the date hereof, which laws are subject to change with possible retroactive effect. Based upon and subject to the foregoing, we are of the opinion that the Shares have been duly authorized and, when the Shares have been issued and delivered to eligible participants in accordance with the terms of each Plan and the related award agreements, where applicable, and certificates representing the Shares in the form of the specimen certificate examined by us have been manually signed by an authorized officer of the transfer agent and registrar for the Common Stock and registered by such transfer agent and registrar, such Shares will be validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion with the Commission as Exhibit 5.1 to the Registration Statement.In giving this consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission promulgated thereunder. Very truly yours, /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP
